DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/11/2021 has been entered. Claims 1-5, 7-10 and 50-58 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2014/0238542, hereinafter Kvale.  
Regarding claim 1, Kvale teaches an aseptic container (figure 1) for collecting a fluid sample therein from a fluid source, said container comprising: a lid (paragraph [0035], an annular metallic crimp) that is sealed closed to a container body and comprising a tamper-evident mechanism at an interface between said lid and said container body (paragraph [0035]); at least one septum (item 7) that forms a portion of said lid (paragraph [0035]); an attachment (item 14) that is positioned over said lid (figure 1) and having a pair of lumens (items 18 and 20) that interact with said at least one septum to form a fluid passageway and a vent, respectively, to an interior of said container body (paragraph [0036]); and said 
Regarding claim 3, Kvale teaches wherein said attachment is disposable (item 14 would be capable of being disposed of).
Regarding claim 5, Kvale teaches wherein said at least one septum comprises a perimeter that forms a seal to said lid (paragraph [0035]) and wherein said lumens displace respective portions of said perimeter away from said lid to form said fluid passageway and said vent, respectively (paragraph [0036]).
Regarding claim 55, Kvale teaches wherein the tamper-evident mechanism includes a base (paragraph [0035]) attached to the container body and a protrusion detachably connected to the base at a break point (paragraph [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 2, 4, 7-10, 50, 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvale in view of United States Application Publication No. 2013/0333796, hereinafter Py.
Regarding claim 2, Kvale teaches wherein said pair of lumens (items 18 and 20) comprises a pair of sharps (figure 4) and wherein said pair of sharps penetrate a septum (figure 4).
Kvale fails to teach wherein said at least one septum comprises a pair of septa.
Py teaches a device with a penetrable septum in which a first and second penetrable septum are present so that the first septum can be penetrated and then the second septum is placed over the first septum so that the second septum seals the resulting injection aperture in the first septum (Py, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a second septum to the device of Kvale because it would allow for the first septum to be penetrated and then the second septum is placed over the first septum so that the second septum seals the resulting injection aperture in the first septum (Py, abstract).
Regarding claim 4, Kvale teaches all limitations of claim 1; however, Kvale fails to teach said lid is hinged to said container body.
Py teaches a device with a penetrable septum in which a first and second penetrable septum are present and coupled via a living hinge (Py, paragraph [0085]) so that the first septum can be penetrated and then the second septum is placed over the first septum so that the second septum seals the resulting injection aperture in the first septum (Py, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a hinge to the lid because it would allow for the first septum to be penetrated and then the second septum is placed over the first septum so that the second septum seals the resulting injection aperture in the first septum (Py, abstract).

Py teaches a device with a penetrable septum in which a first and second penetrable septum are present and coupled via a living hinge (Py, paragraph [0085]) so that the first septum can be penetrated and then the second septum is placed over the first septum so that the second septum seals the resulting injection aperture in the first septum (Py, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a hinge to the lid because it would allow for the first septum to be penetrated and then the second septum is placed over the first septum so that the second septum seals the resulting injection aperture in the first septum (Py, abstract).
Regarding claim 8, Kvale teaches wherein said attachment is rotatably coupled to said container body (paragraph [0039]) to permit said attachment to be rotated from a first state to a second state (paragraph [0039]), said first state comprising said attachment being positioned away from said lid (paragraph [0039]) and said second state comprising said attachment being positioned against said lid such that said pair of sharps penetrate said respective one of said pair of septa (paragraph [0039]).
Regarding claim 9, Kvale teaches all limitations of claim 8; however, Kvale fails to teach wherein said attachment comprises opposing appendages that are movably received in a ring member secured to said container body, said ring member having at least one pair of apertures that permit distal ends of said appendages to pass therethrough to permit said attachment to be positioned against said lid in said second state.
Py teaches a device with a penetrable septum in which a first and second penetrable septum are present and coupled via a living hinge (Py, paragraph [0085]) with a first annular tapered protuberance (Py, item 46) and a second annular tapered protuberance (Py, item 54) which each fits in annular rings (Py, items 44 and 50, respectively) so that the closure snaps into and secures the cover to the device (Py, paragraph [0091]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added opposing appendages to the device of Kvale because it would allow for the attachment to snap in and secure the attachment to the container (Py, paragraph [0091]).

Regarding claim 50, modified Kvale teaches wherein the tamper-evident mechanism is diametrically-opposed to the hinge (the annular metallic crimp is the tamper-evident mechanism and with the hinge being on one side of the device, at least a portion of the tamper-evident mechanism would be diametrically-opposed to the hinge).
Regarding claim 56, modified Kvale teaches wherein an injection port is located in the septa between the pair of septa (the space between the pair of septa as added by Py is considered to be the injection port).
Regarding claim 57, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Kvale and Py and the apparatus of modified Kvale is capable of generating a raised elliptical formation around the pair of septa. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Kvale (see MPEP §2114).

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvale in view of United States Patent No. 4,447,225, hereinafter Taff.
Regarding claim 58, Kvale teaches all limitations of claim 1; however, Kvale fails to teach wherein the attachment includes a pair of diametrically-opposed lips extending outwardly from the attachment.
Taff teaches an injector with a pair of lips on either side of the outside of the device so that the lips can act as puller finger grips (Taff, column 5, lines 16-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a pair of diametrically-opposed lips extending outwardly from the attachment because they would be able to act as puller finger grips (Taff, column 5, lines 16-26).

Allowable Subject Matter
Claims 51-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Kvale which teaches a container with a lid with a tamper-evident mechanism, at least one septum and an attachment positioned over the lid. However, the prior art does not disclose, teach or suggest the claimed combination of the tamper-evident mechanism including a detachable protrusion configured to be moved from a first slot to a second slot.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Kvale fails to teach a lid “comprising a tamper-evident mechanism at an interface between said lid and said container body,” is not found persuasive. This claim makes no mention as to the structure of the tamper-evident mechanism and therefore the annular metallic crimp is considered to be the tamper-evident mechanism. If one were to try to remove the lid from the device, they would damage the annular metallic crimp in doing so, thereby indicating that the device had been tampered with. As the annular metallic crimp is able to indicate that the device has been tampered with, the prior art reads on the instant limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798